DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (US PG. Pub. 2008/0245557) in view of Goergen (US PG. Pub. 2003/0177638).

Regarding claim 1 – Bird teaches a multi-layered printed circuit board (PCB) (figs. 7-15, [paragraph 0072] Bird states, “The mapping 150 of the example is for a 14-layer 
 	Bird does not teach such that the current power paths have a width that is at least 50% as wide as the ball pad pitch.
 	Goergen teaches a multi-layered printed circuit board (PC) (fig. 15a [paragraph 0006] Goergen states, “backplane comprises multiple high-speed signaling layers of differential signaling pairs, separated by ground layers”), comprising current power paths (current paths shown in power layers L16-L19) such that the current power paths have a width that is at least about 50% as wide as the ball pad pitch ([paragraph 0118] Goergen states, “the pads were distributed approximately every 25% of the board”; this indicates the current path power will have a width of 75%).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered printed circuit board (PC) having the inner current power layer having current power paths as taught by Bird with the current power paths having a width that is at least about 50% as wide as the ball pad pitch because Goergen states, “the pads were distributed approximately every 25% of the board, to relieve board stress and distribute capacitance at even intervals” [paragraph 0118].

    PNG
    media_image1.png
    918
    1179
    media_image1.png
    Greyscale

Regarding claim 2 – Bird in view of Goergen teach the multi-layered PCB of claim 1, wherein current power paths (Goergen; fig. 15A, current paths shown in power layers L16-L19) have a width that is at least 75% as wide as the ball pitch of the outer layer ([paragraph 0118] Goergen states, “the pads were distributed approximately every 25% of the board”; this indicates the current path power will have a width of 75%).

Regarding claim 3 – Bird in view of Goergen teach the multi-layered PCB of claim 1, wherein the signal vias (Bird; fig. 15, 2.5V voltage signal) are located along signal diagonal paths (see annotated figure 15 below) within the signal array region (fig. 10A, 136) and the ground vias (fig. 15, GND) are located along ground diagonal paths (see 


    PNG
    media_image2.png
    600
    836
    media_image2.png
    Greyscale

Regarding claim 4 – Bird in view of Goergen teach the multi-layered PCB of claim 3, wherein the signal diagonal paths intersect, and the ground diagonal path intersect to form respective “X” patterns of the signal vias and the ground vias within the signal array region (Bird; fig. 15, claimed “intersect X pattern” shown in annotated figure 15 above).

Regarding claim 7 – Bird in view of Goergen teach the multi-layered PCB of Claim 1, wherein the ball pad pitch ranges from 0.65 mm to 1.0 mm (Bird, [paragraph 0065] Bird states, “In such embodiments with 0.8 mm BGA pitch”).



Regarding claim 22 – Bird teaches a method of fabricating a printed circuit board (PCB) (figs. 7-15, [paragraph 0072] Bird states, “The mapping 150 of the example is for a 14-layer board”), comprising: forming signal (vias shown connecting through layers shown in figures 7-10A and figure 15) and ground vias (fig. 7, 118 [paragraph 0059] Bird states, “ground 118”) on a component layer (figs. 9-10A, 110) of the PCB in a signal array region (figs. 9-10A, 136 [paragraph 0063] Bird states, “Each ring group 132, 134, 136 may represent all of the pins in the rings 130 where signal routes may escape the ASIC on a particular PCB layer”) and in a signal via pattern and a ground via pattern (pattern shown in figure 15), the signal array region (136) having a width and circumscribing a power core region (112 [paragraph 0066] Bird states, “power core 112”), wherein the signal (see vias passing through power layer 190) and ground vias (GND) are arranged on the component layer (110 “component layer” is the layer shown in figures 9-10A) in a pattern and extend into the inner current layer (fig. 15, L4 & 190), the pattern forming current power paths across the width of the signal array region, such that the current power paths have a width that is specifically set ([paragraph 0083] Bird states, “the power plane 190 may cover 89% of the area given the dimensions of the plane shape. Anti-pads 192 may be used in an effort to achieve electrical isolation between the subcomposite via and the power plane 190”); and wherein a portion of the 
 	Bird does not teach such that the current power paths have a width that is at least 50% as wide as the ball pad pitch.
 	Goergen teaches a multi-layered printed circuit board (PC) (fig. 15a [paragraph 0006] Goergen states, “backplane comprises multiple high-speed signaling layers of differential signaling pairs, separated by ground layers”), comprising current power paths (current paths shown in power layers L16-L19) such that the current power paths have a width that is at least 50% as wide as the ball pad pitch ([paragraph 0118] 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered printed circuit board (PC) having the inner current power layer having current power paths as taught by Bird with the current power paths having a width that is at least 50% as wide as the ball pad pitch because Goergen states, “the pads were distributed approximately every 25% of the board, to relieve board stress and distribute capacitance at even intervals” [paragraph 0118].

Regarding claim 23 – Bird in view of Goergen teach the method of claim 22, wherein current power paths (Goergen; fig. 15A, current paths shown in power layers L16-L19) have a width that is at least 75% as wide as the ball pitch of the outer layer ([paragraph 0118] Goergen states, “the pads were distributed approximately every 25% of the board”; this indicates the current path power will have a width of 75%).

Regarding claim 24 – Bird in view of Goergen teach the method of claim 22, wherein the signal vias (Bird; fig. 15, 2.5V voltage signal) are located along signal diagonal paths (see annotated figure 15 above) within the signal array region (fig. 10A, 136) and the ground vias (fig. 15, GND) are located along ground diagonal paths (see annotated figure 15 below) within the width of the signal array region (claimed structure shown in figures 10A and 15).

.

Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. in view of Goergen as applied to claim 8 and 22 above, and further in view of Chun et al. (US PG. Pub. 2017/0316139).

Regarding claim 9 – Bird in view of Goergen teach the multi-layered PCB of Claim 8, but fail to teach wherein a ratio of ground vias to signal vias is 4:1.
 	Chun teaches wherein a ratio of ground vias to signal vias is 4:1 ([paragraph 0026] Chun states, “A portion of a repeating pattern of via groups 302 each including four signal vias 304A-304D and a ground via 306 (i.e., a 4:1 signal via to ground via ratio) is depicted in FIG. 3”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered PCB having ground and signal vias as taught by Bird in view of Goergen with the ratio of ground to signal vias being 4:1 as taught by Chun because increasing the number of ground vias to signal vias will improve certain electrical characteristics of the multiple-layered PCB such as inductance/impedance and reduction of EMI/noise.


 	Chun teaches wherein a ratio of ground vias to signal vias is 4:1 ([paragraph 0026] Chun states, “A portion of a repeating pattern of via groups 302 each including four signal vias 304A-304D and a ground via 306 (i.e., a 4:1 signal via to ground via ratio) is depicted in FIG. 3”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of fabricating a PCB having ground and signal vias as taught by Bird in view of Goergen with the ratio of ground to signal vias being 4:1 as taught by Chun because increasing the number of ground vias to signal vias will improve certain electrical characteristics of the multiple-layered PCB such as inductance/impedance and reduction of EMI/noise.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. in view of Goergen as applied to claim 8 above, and further in view of Dewey et al. (US Patent 8698305).

Regarding claim 11 – Bird in view of Goergen teach the multi-layered PCB of Claim 1, but fail to teach wherein the signal array region is a framebuffer signal array region.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered PCB having the signal array region as taught by Bird in view of Goergen with the signal array region being a framebuffer signal array region as taught by Dewey because frame buffers allow for maximum image quality and allow for displays to function as intended.

Claims 12, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US PG. Pub. 2005/0160285) in view of Bird et al. and further in view of Goergen.

Regarding claim 12 – Evans teaches an electronics device graphics card (fig. 5, 500 [paragraph 0066] Evans states, “video (or graphics) card 500”), comprising: a printed circuity board (see PCB shown in figure 5) comprising: a graphics processor unit (GPU) (508 [paragraph 0071] Evans states, “GPU 508”) located on and electrically connected to the printed circuit board (see fig. 5); and memory (510 [paragraph 0071] Evans states, “video memory 510”) located on the printed circuit board and electrically connected to the GPU ([paragraph 0071] Evans states, “Memory controller 516 receives 
 	Evans does not teach a printed circuit board comprising a component layer having a signal array region located thereon, the signal array region having a width and circumscribing a power core region, the signal array region having signal vias connected to a respective signal ball pad and ground vias connected to a respective ground ball pad within the signal array region, the signal and ground ball pads forming a ball pad pitch; and an inner current power layer, wherein the signal and ground vias are arranged on the component layer in a pattern and extend into the inner current layer, the pattern forming current power paths across the width of the signal array region, such that the current power paths have a width that is at least about 50% as wide as the ball pad pitch.
 	Bird teaches a printed circuit board (figs. 7-15, [paragraph 0072] Bird states, “The mapping 150 of the example is for a 14-layer board”), comprising a component layer (figs. 9-10A, 110) having a signal array region (136 [paragraph 0063] Bird states, “Each ring group 132, 134, 136 may represent all of the pins in the rings 130 where signal routes may escape the ASIC on a particular PCB layer”) located thereon, the signal array region having a width and circumscribing a power core region (112 [paragraph 0066] Bird states, “power core 112”), the signal array region (136) having signal vias (vias shown connecting through layers shown in figures 7-10A and figure15) connected to a respective signal ball pad (fig. 10A, 144 [paragraph 0066] Bird states, “pads 144”) and ground vias (fig. 7, 118 [paragraph 0059] Bird states, “ground 118”) connected to a 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronics device graphics 
 	Goergen teaches a multi-layered printed circuit board (PC) (fig. 15a [paragraph 0006] Goergen states, “backplane comprises multiple high-speed signaling layers of differential signaling pairs, separated by ground layers”), comprising current power paths (current paths shown in power layers L16-L19) such that the current power paths have a width that is at least about 50% as wide as the ball pad pitch ([paragraph 0118] Goergen states, “the pads were distributed approximately every 25% of the board”; this indicates the current path power will have a width of 75%).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered printed circuit board (PC) having the inner current power layer having current power paths as taught by Evans in view of Bird with the current power paths having a width that is at least about 50% as wide as the ball pad pitch because Goergen states, “the pads were 

Regarding claim 14 – Evans in view of Bird and Goergen teach the electronics device graphics card of claim 12, wherein current power paths (Goergen; fig. 15A, current paths shown in power layers L16-L19) have a width that is at least about 75% as wide as the ball pitch of the outer layer ([paragraph 0118] Goergen states, “the pads were distributed approximately every 25% of the board”; this indicates the current path power will have a width of 75%).

Regarding claim 15 – Evans in view of Bird and Goergen teach the electronics device graphics card of claim 12, wherein the signal vias (Bird; fig. 15, 2.5V voltage signal) are located along signal diagonal paths (see annotated figure 15 above) within the signal array region (fig. 10A, 136) and the ground vias (fig. 15, GND) are located along ground diagonal paths (see annotated figure 15 below) within the width of the signal array region (claimed structure shown in figures 10A and 15).

Regarding claim 16 – Evans in view of Bird and Goergen teach the electronics device graphics card of claim 15, wherein the signal diagonal paths intersect, and the ground diagonal path intersect to form respective “X” patterns of the signal vias and the ground vias within the signal array region (Bird; fig. 15, claimed “intersect X pattern” shown in annotated figure 15 above).

.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Bird et al. and Goergen as applied to claim 12 above, and further in view of Slavenburg et al. (US PG. Pub. 2008/0036696).

Regarding claim 13 – Evans in view of Bird and Goergen teach the electronics device graphics card of Claim 12, but fail to teach wherein the GPU has an integrated crosstalk noise value of 5.5 mV or less.
 	Slavenburg teaches a GPU (fig. 2, 204) wherein the GPU addresses the crosstalk noise issues ([paragraph 0019] Slavenburg states, “the processor 204 may take the form of a graphics processor [e.g. graphics processing unit ( GPU), etc.] that is capable of graphics processing, in addition to addressing the crosstalk”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronics device graphics card having a GPU as taught by Evans in view of Bird and Goergen with the GPU having specific crosstalk features as taught by Slavenburg because Slavenburg states, “Specifically, such processing compensates for the amount of the left eye display content to be displayed to the right eye of the user and the amount of the right eye display content to be displayed to the left eye of the user” [paragraph 0020].
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Bird et al. in view of Goergen as applied to claim 12 above, and further in view of Chun et al. (US PG. Pub. 2017/0316139).

Regarding claim 20 – Evans in view of Bird and Goergen teach an electronics device graphics card of Claim 12, wherein each signal via (Bird; fig. 15, 2.5V signal via) has a ground via (GND) mounted on opposite side thereof (figure 15 shows ground vias GND on opposite sides of the signal vias).
 	Evans in view of Bird and Goergen fail to teach wherein a ratio of ground vias to signal vias is 4:1.
 	Chun teaches wherein a ratio of ground vias to signal vias is 4:1 ([paragraph 0026] Chun states, “A portion of a repeating pattern of via groups 302 each including four signal vias 304A-304D and a ground via 306 (i.e., a 4:1 signal via to ground via ratio) is depicted in FIG. 3”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. in view of Goergen as applied to claim 1 above, and further in view of Xiong (US Patent 10091873).

Regarding claim 28 – Bird in view of Goergen teaches the multi-layered PCB of claim 1, but fail to teach wherein the signal array region is separated from the power core region by a differential signal region.
 	Xiong teaches a multi-layered printed circuit board (figs. 1A-1C, 106 [column 8 line 65] Xiong states, “PCB 106”) having a signal array region (A1 [column 8 lines 63- 65] Xiong states, “the first solder balls in the first section A1 transfer the transmit signals from the chip 102 to one or more external devices through the PCB 106”) and a power core region (central region of PCB 106 having vias 136 thereon [column 11 lines 11-14] Xiong states, “the layer 118 includes conductive traces that provide a power signal, e.g., an analog power signal, to the substrate 104 through a via 136 and a corresponding BGA solder ball 126”), wherein the signal array region (A1) is separated from the power core region (central region having vias 136) by a differential signal region (A2 [column line ] Xiong states, “The second solder balls arranged in the second section A2 transfer pairs of differential signals between the substrate 104 and the PCB 106”).
.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Bird et al. in view of Goergen as applied to claim 12 above, and further in view of Xiong.

Regarding claim 29 – Evans in view of Bird and Goergen teaches the electronics device graphics card of Claim 12, but fail to teach wherein the signal array region is separated from the power core region by a differential signal region.
 	Xiong teaches a multi-layered printed circuit board (figs. 1A-1C, 106 [column 8 line 65] Xiong states, “PCB 106”) having a signal array region (A1 [column 8 lines 63- 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered PCB having the signal array region and the power core as taught by Evans in view of Bird and Goergen with the inclusion of differential signal region between the power core and the signal array region as taught by Xiong because Xiong states regarding its multi-layered PCB layout, “Using the arrangement of BGA solder balls as described above, the apparatus can transfer I/O signals at a higher sampling rate without altering Nyquist frequency, thereby enabling high speed signal processing...The PCB transfers the receive signals and the transmit signals through different layers so that the apparatus can reduce or eliminate crosstalk occurring between the receive signals and the transmit signals, thereby enabling high speed signal processing” [columns 2 & 3 lines 41-44 & 23-27]. Appropriate spacing between the signal array region, differential signal region and power core region will minimize crosstalk and reduce noise within the multi-layer printed circuit board.
Allowable Subject Matter
Claims 5-6, 17-18 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
No specific arguments appeared to have been filed in the REMARKS dated 1/24/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Motohashi et al. (US PG. Pub. 2009/0014206) discloses a printed wiring board and electronic apparatus including the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847